  CNN AMERICA
, INC
.  293 CNN America, Inc. and Team Video Services, 
LLC 
and
 National Association of Broadcast Emplo
y-ees and Technicians, Communications Workers 
of America, Local 
31, AFL
ŒCIO
  CNN America, Inc. 
and Team Video Services, 
LLC
 and
 National Association 
of Broadcast Emplo
y-ees 
and Technicians, Communications Workers 
of America, Local 
11, AFL
ŒCIO. 
 Case
s 05ŒCAŒ031828
 and 
05ŒCAŒ033125
 March 
20, 2015
 ORDER 
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA 
 On September 15, 2014, the National Labor Relations 
Board issued a Decision and Order in this proceeding.  
361 NLRB 
439. 
 On November 12, 2014, the General 
Counsel filed a Motion to Correct Discriminatee Names 
in Board Order, and CNN filed a Moti
on for Reconside
r-ation/Reopening the Record.  On December 12, 2014, the 
General Counsel and the Union filed a response and an 
opposition, respectively, to CNN™s motion. The General 

Counsel™s motion is unopposed.
  The National Labor Relations Board has dele
gated its 
authority in this proceeding to a three
-member panel.
 1. Motion to Correct Discriminatee Names in the 
 Board Order
 The General Counsel states that the Board inadverten
t-ly omitted discriminatees Carmine Cassella, Dwight Co
l-lins, John Fanning, and 
Charlene Singleton from par
a-graph 2(j) of the Order and erroneously included discri
m-inatee Charles Serra™s name in paragraph 2(j) rather than 

2(e).  In addition, the General Counsel contends that the 
Board misspelled the names of discriminatees Felix Fe
r-maintt, Fernando Gracia, Jeffrey Burns, Arielle Gamza, 
Lawrence Van Patten, Elizabeth Zosso, and Richard 
Shine.  We grant the General Counsel™s unopposed r
e-quest to correct the omitted, misplaced, and misspelled 
names.  We will correct the Order accordingly.
  2. Motion for Reconsideration/Reopening 
 the Record
 Under Section 102.48(d) of the Board's Rules and 
Regulations, a 
motion
 for 
reconsideration
 must be just
i-fied by ﬁextraordinary circumstances.ﬂ  CNN has provi
d-ed no such justification and has failed to 
raise any su
b-stantial argument not previously considered by the 
Board.
 In its motion, CNN repeats its arguments that prior 
certifications, collective
-bargaining agreements, and ba
r-gaining history preclude a finding that it is the joint e
m-ployer of bureau e
mployees nominally employed by 
Team Video Services (TVS).  For the reasons set forth in 
the Decision and Order, 
supra, 
slip op. at 3
Œ8, we reject 
those arguments.  Rather, the evidence provides ample 
support for the Board™s finding that CNN and TVS had a 
joint employer relationship at the time of the unfair labor 
practices
.1 CNN also contends that ﬁit would be literally imposs
i-bleﬂ to restore the bargaining unit employees™ terms and 

conditions of employment and unduly burdensome to 
reinstate the TVS employe
es, as the Board ordered.  
CNN requests that the Board ﬁreopen the record and co
n-sider the changed circumstances that have occurred since 
the close of the hearing in this case more than six years 
ago.ﬂ  This contention 
is appropriately reserved for the 

com
pliance phase of this proceeding, where CNN will 
have the opportunity to show, based on evidence that was 
not available at the time of the hearing, that those rem
e-dies must be modified.  See 
Gaetano & Associates
, 344 
NLRB 531, 534 (2005) (contention that c
omplying with 
ordered remedies a ﬁpractical impossibilityﬂ is ﬁappr
o-priately left to the compliance stage of these procee
d-ingsﬂ); 
Lear Siegler, Inc.
, 295 NLRB 857, 861
Œ862 
(1989) (evidence that ordered remedies impose an undue 
burden may be introduced at c
ompliance).
 IT IS ORDERED
 that the General Counsel™s Motion to 
Correct Discriminatee Names in the Board Order is 
granted.
 IT IS FU
RTHER ORDERED
 that the Respondent™s 
Motion
 for 
Reconsideration/Reopening
 is denied.
 IT IS FURTHER ORDERED
 that the Order be 
modified as 
follows:
 1. 
Substitute the following for paragraph 2(e).  
 1 CNN™s citation of
 Computer Associates Int
ernational, Inc.
 v. NLRB
, 282 F.3d 849 (D.C.
 Cir. 2002), in which
 the court reversed the 
Board™s finding of a joint employer relationship, does not justify reco
n-
sideration of our decision.
  In that case, the parties had stipulated to the 
contrary only a year before, and the Board did not identify an
y changed 
circumstances.
   Id. at 852
Œ853.
  Here, the Board certified the Unions 
two decades before TVS was even created, and unit employees have 
been employed by four successive contractors since the initial subco
n-
tracting of the work.  
Member Miscimarra 
adheres to his view that 
CNN was not a joint employer of TVS™ employees, as discussed at 
length in his partial dissenting opinion, and he disagrees that 
Computer 
Associates
 is distinguishable from the instant case, in which the record 
similarly fails to demonstrate changed circumstances notwithstanding 

the passage of time and the succession of contractors since the Unions 
were certified.  Member Miscimarra believes 
Computer 
Associates
 resembles the instant case in material respects and undercuts the m
a-jor
ity™s finding that CNN and TVS were joint employers.  However, 
Member Miscimarra agrees that 
the 
Respondent™s motion does not 
identify extraordinary circumstances that warran
t reconsideration or 
reopening the record, without prejudice to 
the 
Respondent™s arguments 
that the majority™s remedies warrant modification (which, as noted in 
the text, would be appropriate for litigation at the compliance stage).
 362 NLRB No. 38
                                               DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 294 ﬁ(e) Within 14 days from the date of the Board's O
r-der, offer employment to the former TVS employees 
listed below to their former positions or, if those jobs no 
longer exist, to 
substantially equivalent positions, wit
h-out prejudice to their seniority or any other rights or pri
v-ileges previously enjoyed.
  DC Bureau
 (TVS unit employees 
 not hired by CNN)
  Jeffrey Adkinson
 Emmanuel Agomuoh 
 Charles Anderson
 Rodney Atkinson
 Tim Bintri
m James Cook
 Keith Crennan
 Timothy Durham
 Bill Evans
 Danny Farkas
 Dennis Faulkner
 Christopher Hamilton
 Ver
non Herald
 David Jenkins
 Martin Jimenez
 Michael Kauffman
 Nicholas Kiraly
 Adilson Kiyasu
 Donna Lacey
 Larry Langley
 Myron Leake
 Mark Marchione
 Ralph 
Marcus
 Joseph Mosley
 Luis Munoz
 Jeffrey Noble
 Dennis Norman
 James Norris
 Sarah Pacheco
 John Quinnette
 Tyrone Riggs
 Oscar Romay
 Fred Schall
 Paul Skaife
 James Stubbs
 James Suddeth
 James Suissa
 John Urman
 Joseph Wade
 Aaron Webster
 Darrin White
  NYC Bureau 
 (TVS
-unit employees
 not hired by CNN)
  Marc Abramson
 Melanie Baker
 Marcus Bassett
 Paul Bernius
 Doriann Bertino
 Richard Birch
 Steve Burnett
 Joseph Cantali 
 Jeffrey Carlough
 Timothy Cassese
 Christopher Collins
 Duff Conner
 Robert Cummings
 Christopher 
Cunningham
 Viktor David
 Jennifer DeStefano
 John Diaconu
 Michael Diana
 Jeffrey Edelman
 Jay Eric
 Vince Everett
 Donald Fenster
 Felix 
Fermaintt
 Todd Ferrand
 Jon C. Ford
 John Gallagher
 Mitchell Gomila
 Fernando 
Gracia
  Daniel Hacker
 Phil Hadrovic
 Kristi Harper
 Peter Hedeman
 Juan Hortua
 Patrick Howley
2 Jeffrey Jaramillo 
 
Asprey Jones
 Kenneth S. Kaplan
 Brian Kiederling
 Robert Knolle
 2 The judge found that 
Patrick Howley worked 282 hours in the 
NYC studio between pay periods 3 and 7 in 2003, but excluded him 
from the TVS
-NYC bargaining unit because he did not perform any 
bargaining unit work after April 1, 2003. The GC, citing 
DIC Ente
r-tainment
, LP
, 328 NLRB
 660 (1999), which established that any 
free-lance or daily hire employee who worked at least 15 days within the 
prior year should be included in the bargaining unit,
 contends that 
Howley should be included on the list of discriminatees because he 
worked du
ring the relevant 12
-month period, irrespective of when 
during that period he performed the work.  We agree. 
                                              CNN 
AMERICA
, INC
.  295  Glen Kreigsman
 Beth Lasch
 Steven Lima
 Connie Long
 Perry MacLean
 Tommy Maney
 Sarael Martinez
 Robert Matteo
 Roy McClain
 Kathleen McLaug
hlin
 Edward McShea
 Barbara Morrisey
 Rod Nino
 Ramon Olivo
 Tracy Organ
 James Peithman
 Mark Peters
 Todd Pivawer
 Charles Rainone Jr.
 John Rappa
 Daniel Rodriguez
 Christian Roebling
 Hamid ﬁDavidﬂ Rokshar
 Daniel Scalley
 Shari Schlager
 William Seiden
 Charles Serra
 Michael Sollenberger
 Mickael Squier
 Danielle St. John 
 Robert Sullivan
 Mary Theodore
 Richard Uhoda
 Pedro Valentin
 Brian Wood
ﬂ  3. 
Substitute the following for paragraph 2(j).
 ﬁ(j) Make whole, in the manner set forth in the remedy 
section of the judge™s 
decision, as modified in this dec
i-sion, the employees named below, in addition to those 

named in paragraph 2(e) above, for any loss of earnings 
and other benefits suffered as a result of the Respon
d-ent™s unlawful discharge of them and its failure to hire 
them or its unilateral changes in the terms and conditions 
of their employment that existed prior to the Respon
d-ent™s termination of its contracts with TVS.
  DC Bureau
  
Bill Alberter
 David Bacheler
 Reza Baktar
 Mike Bannigan
 Cameron Bartlett
 Stephen 
Bartlett
 Jay Berk
 Dave Berman
 John Bodnar
 Burke Buckhorn
 David Catrett
 Bobby Clemons
 Everett Cottom
 Michael David
 John Davis
 Ronald Davis
 Ken Distance
 Martin Dougherty
 Brenda Elkins
 Thomas Everly
 
Cesar Flores
 Michael Galindo
 Tim Garraty
 Maurice George
 Augu
sto Gomez
 Thomas Michael Greene
 Eddie Gross
 Conrad Hirzel
 Paul Hollenback
 David Hugel
 Lesa Jansen
 Lori Jennings
 Warren Kinlaw
 Dave Kopecky
 Martin Kos
 Douglas Koztoski
 Ronald Kuczynski
 Marianna Lafollette
 Christopher Leonard
 Tau Liu
 Howard Lutt
 Michael 
Maciejewski
 Kevin McCall
 Kevin McClam
 Barbara Stieritz McCloskey
 Douglas McKinley
 Samuel Jay McMichael 
 Paul Miller
 Peter Mohen
 William Moore
   DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 296 James Moran
 Peter Morris
 Rick Morse
 John (Nick) Mueller
 Thomas
 Murphy
 Ernest Nocciolo
 John Otth
 Robert Parker
 Ines
 Perez
-Thompson
 William Pettus
 James Riggs
 Greg Robertson
 David Scherer
 Barry Schlegel
 Reggie Selma
 Raeshawn Smith
 Tawana Smith
-Brown
 Carolyn Stone
 Daniel Taylor
 Arthur Thomas
 Jerry Thompson
3 Lisa Timchalk
 William Tipper
 John Tripp
 Ken Touhey
 
Kim Uhl
 Antho
ny Umrani
 Joe Walker
 Mark Walz
 Kenneth White
 Alvester Williams
 John Williams
 Brian Yaklyvich
 Elizabeth Zosso
  NYC Bureau
  John Allen
 Andrew Gideon Arnold
 Shimon Baum
 Gordon D. Benedict
 Shep Berkon
 Frank Bivona
 Robert Borland
 Karl Braunwarth
 Robert Brennan
 Chris Brown
 3 The GC excepted to the judge™s omission of TVS
-DC unit emplo
y-
ee Jerry Thompson from App
. A, the list of employees who
 were a
f-fected by CNN™s uni
lateral changes to the terms and conditions of 
employment.  The original complaint listed Thompson as an affected 
employee, and the judge™s omission appears to be inadvertent.
 Gregory Bryne
 Jeffrey 
Burns
 Joe Capolarello
 Douglas Carroll
 Mark Casey
 Carmine Cassella
 Timothy Cassese
 Sergio Centa
 James Clarke
 Christopher Collins
 Dwight Collins
 John R. Conroy
  Stephen Coombs
 Paul Cutting
 Louis Delli
-Paoli
 Gary D™Orio
 Michael Dottin
 Stefan P. Dreyfuss
 Ori M. Dubow
 Bruce Dunkins
 Larry Edgeworth
 John Fanning
 Nicholas J. Fayo
 Bradley Fehl
 John Ferry
 Dennis Finnegan
 Stewart Forman
 John M. French
 Arielle 
Gamza
 Nicolae Ganea
 Desmond Garrison
 Christopher Geiger
 Michael 
Gittelman
 Michael J. Glazier
 Ricardo Gomez
 Glen R. Gorham
 Larry Greenberg
 William Greene
 Jason Greenspan
 Jeffrey D. Greenstein
 Eric Grima
 John J. Heneghan
 Mark A. Herman
 Thomas P. Hollyday
 Larry Holmes
 Mark Hubbard
 Walter Imparato
 Anthony K. Ioannou
 Thomas Jurek
 William Kane
 Nicholas P. Karas
 Gerard Kaufold
                                              CNN 
AMERICA
, INC
.  297  Sergei Khramtsov
 Paul T. Kim
 Keith H. Koslov
 Edward Langan
 P. Jeffrey Latonero
 Brenda Laux 
 Jason Lazar 
 Brahms Lee 
 
Laurent LeGal
 Stacy Leitner
 Allan Leibman
 Todd Lindenfeld
 Kevin M. Lishawa
 Felic
e Loccisano
 Steven Machalek
 Christopher Madden
 Douglas Maines
 Michael Manzo
 Alexander Marshall
 Gilbert Martinez
 David McCarrie
 Sean P. McGinn
 Dan Meara
 Jennifer T. Messina
 Thomas Miuccio
 John Montalbano
 Donald Mulvaney
 Jonathan C. O™Beirne
 Juan Ortiz
 Dina 
V. Pace
 Diane Parker
 Philip Pernice
 Glenn W. Perreira
 Timothy A. Persinko
 James Pertz
 
Saylor Phair
 Lauren Price
 Andrew Rabel
 John Reilly
 Jonathan D. Reiss
 Scott Riley
 Frank Romano
 Pietro A. Rotundo
 Joseph Santos
 Samuel Sawyer III
 Frederick Schang
 Edward Sc
holl
 David B. Schumacher
 Richard Shine
 Charlene Singleton
 Jonathan Smith
 Michael Sollenberger
 William M. Sparks
 Michael Stein
 Robert Strano
 Roger Thomas
 Ronald L. Thompson
 Shane Touhey
 Mike Trier
 Ioannis Tsesmelis
 Lawrence Van Patten
 Donald Walden
 Christopher Ward
 David Weber
 Robert Wenk
 Jamie Wiener
 Glenn W. Zachar
ﬂ  3. 
Substitute the attached notice for that in the Board™s 
Decision and Order.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United
 States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us 
on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discharge you or refuse to hire you b
e-cause of your prior employment with Team Video Se
r-
vices (TVS) or 
your union activities and membership, or 
otherwise discriminate against you to avoid having to 
recognize and bargain with NABET Local 11 and 
NABET Local 31 (the Union). 
 WE WILL NOT
 refuse to comply with the collective
-bargaining agreements between TVS and
 the Union at 
both the DC and the NYC bureaus, or change your terms 
and conditions of employment without first notifying the 
Union and giving it an opportunity to bargain.
 WE WILL NOT
 refuse to recognize and bargain in good 
faith with the Union as your exc
lusive collective
-bargaining representative by refusing its requests for 
bargaining over our decision to terminate the contracts 
with TVS and implement the Bureau Staffing Project and 

the effects of that decision on you.
   DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 298 WE WILL NOT
 unilaterally limit the 
number of former 
TVS bargaining unit employees that we hire, or change 
your wages, hours and other terms and conditions of e
m-ployment, or the work that you previously performed, or 

any functionally equivalent work, without first bargai
n-ing with the Union.
 WE WILL NOT
 withdraw or eliminate any wage increase 
or other improved benefits or terms and conditions of 

employment established at the DC and NYC bureaus 
since the termination of the TVS contracts.
 WE WILL NOT
 contract out your work without giving 
the Uni
on notice and an opportunity to bargain over th
e-se changes. 
 WE WILL NOT
 inform you that we intend to operate a 
nonunion workplace, or that your employment in the 

TVS bargaining units or your union activity, affiliation, 
or membership disqualifies you from
 employment with 
CNN.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Federal labor law.
 WE WILL 
notify the Union in writing that we recognize 
it as your exclusive representa
tive and that we will ba
r-gain with it concerning the terms and conditions of your 
employment. 
 WE WILL 
recognize and, on request, bargain with the 
Union as your exclusive representative concerning the 
terms and conditions of employment and, if an unde
r-standing is reached, embody the understanding in a 
signed agreement.
 WE WILL 
rescind any change(s) in your terms and co
n-ditions of employment that we unilaterally implemented 
after December 6, 2003
, at the DC bureau, and January 
17, 2004
, at the NYC bureau
, and retroactively restore 
the preexisting terms and conditions of employment, 
including hours, wage rates and benefit plans, until the 
Respondent negotiates in good faith with the Union to 
agreement or to impasse. 
 WE WILL
, before implementing any change
s in wages, 
hours, or other terms and conditions of your emplo
y-ment, notify, and on request, bargain with the Union as 

your exclusive collective
-bargaining representative.
 WE WILL 
make whole those TVS unit employees that 
we unlawfully discharged for losses
 caused by our failure 
to apply the terms and conditions of employment that 
existed immediately prior to our takeover of the TVS 
operations at the DC and NYC bureaus. 
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer employment to the foll
owing named former 
employees of TVS in their former positions or, if those 
jobs no longer exist, in substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed, discharging if necessary 
any 
employees hired in their places:
  DC Bureau
  Jeffrey Adkinson
 Emmanuel Agomuoh 
 Charles Anderson
 Rodney Atkinson
 Tim Bintrim
 James Cook
 Keith Crennan
 Timothy Durham
 Bill Evans
 Danny Farkas
 Dennis Faulkner
 Christopher Hamilton
 Ver
non Herald
 David Jenkins
 Martin Jimenez
 Michael Kauffman
 Nicholas Kiraly
 Adilson Kiyasu
 Donna Lacey
 Larry Langley
 Myron Leake
 Mark Marchione
 Ralph Marcus
 Joseph Mosley
 Luis Munoz
 Jeffrey Noble
 Dennis Norman
 James Norris
 Sarah Pacheco
 John Quinnette
 Tyrone Riggs
 Oscar Romay
 Fred 
Schall
 Paul Skaife
 James Stubbs
 James Suddeth
 James Suissa
 John Urman
 Joseph Wade
 Aaron Webster
 Darrin White
  NYC Bureau 
  Marc Abramson
 Melanie Baker
 Marcus Bassett
 Paul Bernius
  CNN 
AMERICA
, INC
.  299  Doriann Bertino
 Richard Birch
 Steve Burnett
 Joseph Cantali 
 Jeffrey Carlough
 Timothy Cassese
 Christopher Collins
 Duff Conner
 Robert Cummings
 Christopher Cunningham
 Viktor David
 Jennifer DeStefano
 John Diaconu
 Michael Diana
 Jeffrey Edelman
 Jay Eric
 Vince Everett
 Donald Fenster
 Felix 
Fermaintt
 Todd Ferrand
 Jon C. Ford
 John Gallagher
 Mitchell Gomila
 Fernando 
Gracia
  Daniel Hacker
 Phil Hadrovic
 Kristi Harper
 Peter Hedeman
 Juan Hortua
 Patrick Howley
 Jeffrey Jaramillo 
 Asprey Jones
 Kenneth S. Kaplan
 Brian Kiederling
 Robert Knolle
 Glen Kreigsman
 Beth Lasch
 Steven Lima
 Connie Long
 Perry 
MacLean
 Tommy Maney
 Sarael Martinez
 Robert Matteo
 Roy McClain
 Kathleen McLaughlin
 Edward McShea
 Barbara Morrisey
 Rod Nino
 
Ramon Olivo
 Tracy Organ
 James Peithman
 Mark Peters
 Todd Pivawer
 Charles Rainone Jr.
 John Rappa
 Daniel Rodriguez
 Christian Roebling
 Ham
id ﬁDavidﬂ Rokshar
 Daniel Scalley
 Shari Schlager
 William Seiden
 Charles Serra
 Michael Sollenberger
 Mickael Squier
 Danielle St. John 
 Robert Sullivan
 Mary Theodore
 Richard Uhoda
 Pedro Valentin
 Brian Wood
  WE WILL 
provide to the above
-named employees 
whatever training we have provided since the termination 
of our contracts with TVS, if such training is necessary 
to allow them to perform their former jobs or substantia
l-ly equivalent positions.
 WE WILL
, within 14 days from the date of the Board™s 
Order, 
remove from our files any reference to our unla
w-ful discharge of or refusal to hire the above
-named e
m-ployees
, and 
WE WILL
, within 3 days thereafter, notify 
them in writing that this has been done and that our u
n-lawful discharge of or refusal to hire them 
will not be 
used against them in any way. 
 WE WILL 
make whole the following individuals, in a
d-dition to those listed above, for any loss of earnings and 
other benefits suffered as a result of our discharge of or 
failure to hire them or our unilateral chang
es in their pre
-existing terms and conditions of their employment:
  DC Bureau
   
Bill Alberter
 David Bacheler
 Reza Baktar
 Mike Bannigan
 Cameron Bartlett
 Stephen Bartlett
 Jay Berk
 Dave Berman
 John Bodnar
 Burke Buckhorn
 David Catrett
 Bobby Clemons
 Everett Cot
tom
 Michael David
   DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 300 John Davis
 Ronald Davis
 Ken Distance
 Martin Dougherty
 Brenda Elkins
 Thomas Everly
 Cesar Flores
 Michael Galindo
 Tim Garraty
 Maurice George
 Augusto Gomez
 Thomas Michael Greene
 Eddie Gross
 Conrad Hirzel
 Paul Hollenback
 David Hugel
 Lesa
 Jansen
 Lori Jennings
 Warren Kinlaw
 Dave Kopecky
 Martin Kos
 Douglas Koztoski
 Ronald Kuczynski
 Marianna Lafollette
 Christopher Leonard
 Tau Liu
 Howard Lutt
 Michael Maciejewski
 Kevin McCall
 Kevin McClam
 Barbara Stieritz McCloskey
 Douglas McKinley
 Samuel Jay McMichael 
 Paul Miller
 Peter Mohen
 William Moore
 James Moran
 Peter Morris
 Rick Morse
 John (Nick) Mueller
 Thomas
 Murphy
 Ernest Nocciolo
 John Otth
 Robert Parker
 Ines Perez
-Thompson
 William Pettus
 James Riggs
 Greg Robertson
 David Scherer
 Barry 
Schlegel
 Reggie Selma
 Raeshawn Smith
 Tawana Smith
-Brown
 Carolyn Stone
 Daniel Taylor
 Arthur Thomas
 Jerry Thompson
 Lisa Timchalk
 William Tipper
 John Tripp
 Ken Touhey
 Kim Uhl
 Anthony Umrani
 Joe Walker
 Mark Walz
 Kenneth White
 Alvester Williams
 John Williams
 Brian Yaklyvich
 Elizabeth Zosso
  NYC Bureau
  
John Allen
 Andrew Gideon Arnold
 Shimon Baum
 Gordon D. Benedict
 Shep Berkon
 Frank Bivona
 Robert Borland
 Karl Braunwarth
 Robert Brennan
 Chris Brown
 Gregory Bryne
 Jeffrey 
Burns
 Joe Capolarello
 Douglas Carroll
 Mark 
Casey
 Carmine Cassella
 Timothy Cassese
 Sergio Centa
 James Clarke
 Christopher Collins
 Dwight Collins
 John R. Conroy
 Stephen Coombs
 Paul Cutting
 Louis Delli
-Paoli
 Gary D™Orio
 Michael Dottin
 Stefan P. Dreyfuss
 Ori M. Dubow
 Bruce Dunkins
 Larry Edgeworth
 John F
anning
  CNN 
AMERICA
, INC
.  301  Nicholas J. Fayo
 Bradley Fehl
 John Ferry
 Dennis Finnegan
 Stewart Forman
 John M. French
 Arielle 
Gamza Nicolae Ganea
 Desmond Garrison
 Christopher Geiger
 Michael Gittelman
 Michael J. Glazier
 Ricardo Gomez
 Glen R. Gorham
 Larry Greenberg
 William Greene
 Jason Greenspan
 Jeffrey D. Greenstein
 Eric Grima
 John J. Heneghan
 Mark A. Herman
 Thomas P. Hollyday
 Larry Holmes
 Mark Hubbard
 Walter Imparato
 Anthony K. Ioannou
 Thomas Jurek
 William Kane
 Nicholas P. Karas
 Gerard Kaufold
 Sergei Khramtsov
 Paul T. Kim
 Keith H
. Koslov
 Edward Langan
 P. Jeffrey Latonero
 Brenda Laux 
 Jason Lazar 
 
Brahms Lee 
 Laurent LeGal
 Stacy Leitner
 Allan Leibman
 Todd Lindenfeld
 Kevin M. Lishawa
 Felice Loccisano
 Steven Machalek
 Christopher Madden
 Douglas Maines
 Michael Manzo
 Alexander Marshall
 Gilbert Martinez
 David McCarrie
 Sean P. McGinn
 Dan Meara
 Jennifer T. Messina
 Thomas Miuccio
 John Montalbano
 Donald Mulvaney
 Jonathan C. O™Beirne
 Juan Ortiz
 Dina V. Pace
 
Diane Parker
 Philip Pernice
 Glenn W. Perreira
 Timothy A. Persinko
 James Pertz
 
Saylor 
Phair
 Lauren Price
 Andrew Rabel
 John Reilly
 Jonathan D. Reiss
 Scott Riley
 Frank Romano
 Pietro A. Rotundo
 Joseph Santos
 Samuel Sawyer III
 Frederick Schang
 Edward Scholl
 David B. Schumacher
 Richard Shine
 Charlene Singleton
 Jonathan Smith
 Michael Sollenberger
 William M. Sparks
 Michael Stein
 Robert Strano
 Roger Thomas
 Ronald L. Thompson
 
Shane Touhey
 Mike Trier
 Ioannis Tsesmelis
 Lawrence Van Patten
 Donald Walden
 Christopher Ward
 David Weber
 Robert Wenk
 Jamie Wiener
 Glenn W. Zachar
  WE WILL 
compensate bargaining unit employees for 
the adverse tax consequences, if any, of receiving a 
lump
-sum backpay award, and 
WE WILL
 file a report with 
the Social Security Administration allocating the bac
k-pay award to the appropriate calendar quarters.
   DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 302 WE WI
LL 
restore any bargaining unit work that has 
been contracted out since our termination of the contracts 
with TVS.
 WE WILL 
remit to the Union, with interest, any dues 
that we were required to withhold and transmit under the 
 DC bureau™s collective
-bargainin
g agreement since D
e-cember 6, 2003, and the NYC bureau™s collective
-
bargaining agreement since January 17, 2004.
  CNN
 AMERICA
, INC
.   
 The Board™s decision can be found at 
www.nlrb.gov/case/05
-CA-031828
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 

Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.     